
	
		II
		110th CONGRESS
		1st Session
		S. 2039
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require an assessment of the plans for the
		  modernization and sustainment of the land-based, Minuteman III intercontinental
		  ballistic missile strategic deterrent force, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strategic Deterrent Sustainment
			 Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The strategic
			 forces of the United States remain a cornerstone of United States national
			 security.
			(2)The 2001 Nuclear
			 Posture Review states that it is the current policy of the United States that
			 intercontinental ballistic missiles (ICBMs), submarine-launched ballistic
			 missiles, and long-range nuclear-armed bombers play a critical role in the
			 defense capabilities of the United States, its allies, and friends.
			(3)The dispersed and
			 alert Minuteman III intercontinental ballistic missile system provides the most
			 responsive, stabilizing, and cost-effective strategic force.
			(4)Section 139 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2114) requires the Secretary of the Air Force to
			 modernize Minuteman III intercontinental ballistic missiles in the United
			 States inventory so as to maintain a sufficient supply of launch test assets
			 and spares to sustain the deployed force of such missiles through 2030.
			(5)The modernization
			 program for the Minuteman III intercontinental ballistic missile is nearing
			 completion. Once that program is complete, there will be no program to sustain
			 the capability of the United States industrial base to modernize or replace the
			 intercontinental ballistic missiles that constitute the sole land-based
			 strategic deterrent system of the United States.
			(6)As an example,
			 motor production for the Minuteman III Propulsion Replacement Program (PRP) is
			 currently scheduled to end in fiscal year 2009. Once the PRP program ends, the
			 capacity of the United States industrial base to respond to matters arising
			 from the aging and obsolescence of Minuteman III intercontinental ballistic
			 missiles will be extremely diminished, decades-worth of critical program
			 knowledge may be lost, and the current design of the Minuteman III
			 intercontinental ballistic missile is likely to no longer be
			 reproducible.
			3.Report on
			 capabilities for sustainment of the Minuteman III intercontinental ballistic
			 missile
			(a)Report
			 requiredNot later than March 1, 2008, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the capability
			 of the United States industrial base to achieve each of the following:
				(1)To maintain,
			 modernize, and sustain the Minuteman III intercontinental ballistic missile
			 (ICBM) system until at least 2030.
				(2)To replace the
			 Minuteman III intercontinental ballistic missile with a follow-on land-based
			 strategic deterrent system after 2030.
				(b)ElementsThe
			 report required by paragraph (1) shall include the following:
				(1)A description of
			 any current plans for extending the Minuteman III intercontinental ballistic
			 missile system after the period from 2020 to 2030, including plans for testing
			 sufficient to account for any aging and obsolescence found in the Minuteman III
			 intercontinental ballistic missile during the remaining life of the system, and
			 an assessment of the risks associated with such plans after the shutdown of
			 associated production lines.
				(2)A description of
			 any current plans to maintain the Minuteman III intercontinental ballistic
			 missile system after 2030, including an assessment of any risks associated with
			 such plans after the shutdown of associated production lines.
				(3)An explanation
			 why the Minuteman III intercontinental ballistic missile system, the only
			 United States land-based strategic deterrent system, is no longer considered to
			 be of the highest national defense urgency, as indicated by inclusion of the
			 system on the so-called DX-Rated Program List while the
			 sea-based strategic deterrent system, the Trident II D5 missile system, is
			 still on the so-called DX-list.
				(4)An analysis of
			 existing commonalities between the service life extension program for the
			 Trident II D5 missile system and any equivalent planned service life extension
			 program for the Minuteman III intercontinental ballistic missile system,
			 including an analysis of the impact on materials, the supplier base, production
			 facilities, and the production workforce of extending all or part of the
			 service life extension program for the Trident II D5 missile system to a
			 service life extension program for the Minuteman III intercontinental ballistic
			 missile system.
				(5)An assessment of
			 the adequacy of current and anticipated programs, such as missile defense,
			 space launch, and prompt global strike programs, to support the industrial base
			 for the Minuteman III intercontinental ballistic missile system, including an
			 analysis of the impact on materials, the supplier base, production facilities,
			 and the production workforce of extending all or part of any such program to
			 the program for the Minuteman III intercontinental ballistic missile
			 system.
				(c)Comptroller
			 General reviewNot later than 60 days after submittal under
			 subsection (a) of the report required by that subsection, the Comptroller
			 General of the United States shall submit to the congressional defense
			 committees a report setting forth the Comptroller General's assessment of the
			 matters contained in the report under subsection (a), including an assessment
			 of the consistency of the budget of the President for fiscal year 2009, as
			 submitted to Congress pursuant to section 1105 of title 31, United States Code,
			 with the matters contained in the report under subsection (a).
			(d)Congressional
			 defense committees definedIn this section, the term
			 congressional defense committees means—
				(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				
